DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-18 are rejected under 35 U.S.C. 101 because claims 11-18 fail to fall within a statutory category of invention.  The claims are directed to a computer readable information recording medium “computer-readable storage medium” , which is broadly interpreted here being covering forms of transitory propagating signals  per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guan (2020/0293291), which claims priority on a provisional application (62/817,302).
-Regarding claim 1, Guan teaches a computer-implemented neural network models fragmenting method, performed by a neural network models fragmenting system (“apparatus”, [0094]), the method comprising: 
procedure of recursively factoring out common prefixes of a plurality of neural network models, in a manner that the apparatus can programmably provide a plurality of neural network models of a plurality of respective new functions (“new function”s, [0034]), one new function at a time, wherein for a new function, the apparatus can decompose, or namely factor out, the functions into separate sub-functions (“sub-functions”, [0036]) , each sub-functions corresponding to a predetermined prefix (“snipset”, [0036]), wherein arbitrarily, some or all of the plurality of new functions may have the same sub-function(s), which correspond(s) to the respective same  predetermined prefix(es) (see [0034-0037, 0094]);
procedure of  constructing a hierarchy of decomposed model fragments based on the factoring (see [0037]); and 
procedure of grouping the constructed hierarchy into groups for deployment, each group representing  one model of the plurality of neural network models (see [0031, 0037]).
-Regarding claim 2, Guan teaches that the factoring is configured and performed by transfer learning (“pre-trained machine learning model”, [0036]), where predetermined layers (“matching snipset”s, [0039]) of the models are preconfigured and pre-stored, or namely frozen, to guarantee commonality if the models share the same predetermined layers (see [0038, 0039]).
-Regarding claim 3, Guan teaches that the grouping groups the constructed hierarchy according to a monolithic deployment strategy, in a manner that in the monolithic deployment strategy, all model outputs “output data” are available every time and used as inputs when running the plurality of neural network models (see [0034]).
-Regarding claim 4, Guan teaches that in the monolithic deployment strategy, all model outputs “output data” are available every time and used as inputs when running the plurality of neural network models (see [0034]).
-Regarding claim 5, Guan teaches that the grouping groups the constructed hierarchy according to a molecular deployment strategy, in a manner that in the molecular deployment strategy, each group of the groups is entirely used by one model (referred to a new function “new function”, [0038]), or namely at least one model, of the plurality of neural network models, (see [0031, 0037, 0038]).
-Regarding claim 6, Guan teaches that in the molecular deployment strategy, each group of the groups is entirely used by one model (referred to a new function “new function”, [0038]), or namely at least one model, of the plurality of neural network models, (see [0031, 0037, 0038]).
-Regarding claim 7, Guan teaches that in the molecular deployment strategy, each group (referred to a new function “new function”, [0034]) of the groups has a different workload (“software size”, [0026]) and a throughput (“software running speed”, [0026]) requirement such that there is a heterogeneous deployment, (see [0026, 0034]).
-Regarding claim 8, Guan teaches that the grouping groups the constructed hierarchy according to a greedy deployment strategy (being a strategy requiring a plurality of inputs “input and output data, logic, and parameters”), (see [0034]).
-Regarding claim 9, Guan teaches that in the greedy deployment strategy, fragmentation of each model of the plurality of neural network models  in the deployment is a function of a model order of the plurality of neural network models in a time-line order   in a manner that plurality of neural network models are provided by the apparatus in a time-line order, one model at a time (see [0034, 0036]).
-Regarding claim 10, Guan teaches that the method is embodied in a cloud-computing environment (as shown in figure 10).
-Regarding claim 11, Guan teaches a computer program product for neural network models fragmenting, the computer program product ((1010), figure 10) comprising a computer-readable storage medium (being a memory (1014] or inherently included in the computer program product) having program instructions (“software program”, [0095])  embodied therewith for running by the computer program product (see [0095]), the program instructions executable by a computer (being the computer program product) to cause the computer to perform a method comprising: 
procedure of recursively factoring out common prefixes of a plurality of neural network models, in a manner that the apparatus can programmably provide a plurality of neural network models of a plurality of respective new functions (“new function”s, [0034]), one new function at a time, wherein for a new function, the apparatus can decompose, or namely factor out, the functions into separate sub-functions (“sub-functions”, [0036]) , each sub-functions corresponding to a predetermined prefix (“snipset”, [0036]), wherein arbitrarily, some or all of the plurality of new functions may have the same sub-function(s), which correspond(s) to the respective same  predetermined prefix(es) (see [0034-0037, 0094]);
procedure of  constructing a hierarchy of decomposed model fragments based on the factoring (see [0037]); and 
procedure of grouping the constructed hierarchy into groups for deployment, each group representing one model of the plurality of neural network models (see [0031, 0037]).
-Claim 12 is rejected with similar reasons for claim 2.
-Claim 13 is rejected with similar reasons for claim 3.
-Claim 14 is rejected with similar reasons for claim 4.
-Claim 15 is rejected with similar reasons for claim 5.
-Claim 16 is rejected with similar reasons for claim 6.
-Claim 17 is rejected with similar reasons for claim 7.
-Claim 18 is rejected with similar reasons for claim 8.
-Regarding claim 19, Guan teaches a neural network models fragmenting system, the system (see figure 10) comprising: a processor (1010) ; and a memory (being a memory (1014) or inherently included in the processor), the memory storing instructions (“software program”, [0095])  to cause the processor to perform a method comprising:
procedure of recursively factoring out common prefixes of a plurality of neural network models, in a manner that the apparatus can programmably provide a plurality of neural network models of a plurality of respective new functions (“new function”s, [0034]), one new function at a time, wherein for a new function, the apparatus can decompose, or namely factor out, the functions into separate sub-functions (“sub-functions”, [0036]) , each sub-functions corresponding to a predetermined prefix (“snipset”, [0036]), wherein arbitrarily, some or all of the plurality of new functions may have the same sub-function(s), which correspond(s) to the respective same  predetermined prefix(es) (see [0034-0037, 0094]);
procedure of  constructing a hierarchy of decomposed model fragments based on the factoring (see [0037]); and 
procedure of grouping the constructed hierarchy into groups for deployment, each group representing one model of the plurality of neural network models (see [0031, 0037]).
-Claim 20 is rejected with similar reasons for claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632